Allowance 

This communication is in response to the communication filed on 12/13/2021.
Claims 1-9 and 21-31 are allowed. 
Best U. S cited reference (s):
Vijay, US Pub No: 2015/0381552 A1 teaches: Techniques for optimizing a delivery time for the delivery of messages are described. According to various embodiments, a system determines, for each of a plurality of time intervals, a likelihood of a particular member of an online social network service performing a particular member user action on a particular message content item during the corresponding time interval. The plurality of time intervals are then ranked, based on the determined likelihoods corresponding to the plurality of time intervals. Thereafter, a particular time interval is identified from among the plurality of time intervals that is associated with a highest ranking. The particular time interval is then classified as an optimum personalized message delivery time for the particular member.
Examiner's statement of reasons for Allowance

The following is an examiner’s statement of reasons for allowance: No prior art cited here or in any previous office action fully anticipates nor renders the claim (s) obvious either alone or in combination.
Independent claim 1 recites the limitations of:  A computer-implemented method comprising: obtaining historical data related to a set of messages sent to historical recipients over an interval of time; defining a series of time periods that collectively comprise the interval of time; associating a series of temporal variables with the series of time periods such that each time period is associated with a different temporal variable; assigning, to a subset of messages based on the historical data:, (i) [[a]] labels indicative of a response status, and (ii) feature sets that include a recipient feature, (b) a temporal variable from amongst the series of temporal variables based on a time at which [[the]]a message was sent, and (c) a confounder variable representative of  content not included in the historical data; utilizing a machine-learning model to estimatetemporal variable corresponding to the at least one historical recipient; and transmitting the new message to the recipient in accordance with the particular optimal temporal variable.   
 Independent claims 13 and 18 recite similar limitations.  
Therefore, the combination of claims 1, 21 and 27 presented clearly presented here are novel, non-obvious and allowable.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon -Friday 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682